Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	In the amendment filed 01/04/2021, the following has occurred: claims 1 and 12-14 have been amended.  Now, claims 1-14 are pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arima, US Patent Application Publication No. 2013/0336458 in view of Sueoka, US Patent Application Publication No. 2013/0147480.
5.	As per claim 1, Arima teaches an information processing apparatus comprising one or more processors and a memory storing instructions that when executed by the one or more processors, cause the one or more processors to operate as: a first acquiring unit configured to acquire a request for re-
6.	The source of the request for re-imaging or additional imaging is not explicitly clear in Arima.  Sueoka teaches a first acquiring unite configured to acquire, from a quality assurance apparatus for checking an image acquired through an examination, a request for re-examination (see paragraph 0103 and Figure 1; request is transmitted through network to imaging apparatus which includes storage, operating unit, etc.; additionally, the broadest reasonable interpretation of at least quality assurance 
7.	As per claim 2, Arima teaches the apparatus of claim 1 as described above.  Arima further teaches a second acquiring unit configured to acquire information indicating whether a completion notification has been output to a management apparatus in relation to an examination for which the request for re-imaging or the request for additional imaging has been acquired, wherein the management apparatus manages information regarding an examination including imaging for acquiring medical images, wherein the completion notification indicates that imaging for acquiring all the medical images included in the examination has completed (see paragraph 0077; flag information indicates examination orders that are finished), and wherein the attaching unit: attaches, to the second medical image or the third medical image, as information for identifying an examination including imaging for acquiring the second medical image or the third medical image, information for distinguishing the examination from the examination for which the completion notification has been output in a case where the completion notification has been output to the management apparatus in relation to the examination for which the request for re- imaging or the request for additional imaging has been acquired (see paragraphs 0077 and 0080; flag information is used to distinguish imaging examinations that are indicated as being finished from other imaging examinations), and attaches, to the second medical image or the third medical image, as information for identifying the examination including 
8.	As per claim 3, Arima teaches the apparatus of claim 2 as described above.  Arima further teaches the request for re-imaging includes at least information for identifying the examination including imaging for acquiring the first medical image and information for identifying the first medical image (see paragraph 0052; request for re-imaging includes information for identifying examination ID and images; additionally, when re-imaging is requested, captured image from original examination identified with imaging error information). 
9.	As per claim 4, Arima teaches the apparatus of claim 1 as described above.  Arima further teaches the request for additional imaging includes at least information for identifying an examination to which imaging for acquiring the third medical image is added and information for identifying an imaging procedure used for imaging for acquiring the third medical image (see paragraphs 0091-0092).
10.	As per claim 5, Arima teaches the apparatus of claim 1 as described above.  Arima further teaches a generating unit configured to: generate examination information used to perform imaging for acquiring the second medical image based on the - 67 -10170705US01 request for re-imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for re-imaging addressed above), and generate examination information used to perform imaging for acquiring the third medical image based on the request for additional imaging acquired by the first acquiring unit (see paragraph 0025; general description of 
11.	As per claim 6, Arima teaches the apparatus of claim 2 as described above.  Arima further teaches a generating unit configured to: generate examination information used to perform imaging for acquiring the second medical image based on information that is acquired from the management apparatus based on the request for re-imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for re-imaging addressed above), and generate examination information used to perform imaging for acquiring the third medical image based on information that is acquired from the management apparatus based on the request for additional imaging acquired by the first acquiring unit (see paragraph 0025; general description of generating examination information to perform imaging for requested images, requests for additional images addressed above).
12.	As per claim 7, Arima teaches the apparatus of claim 5 as described above.  Arima further teaches the generating unit acquires information attached to a medical image acquired during an examination identified based on examination identification information - 68 -10170705US01 included in the request for re-imaging or the request for additional imaging and generates the examination information (see paragraph 0038).
13.	As per claim 8, Arima teaches the apparatus of claim 6 as described above.  Arima further teaches the generating unit acquires, from an external apparatus different from the management apparatus, information attached to a medical image acquired during an examination identified based on examination identification information included in the request for re-imaging or the request for additional imaging and generates the examination information (see paragraph 0038).

15.	As per claim 10, Arima teaches the apparatus of claim 9 as described above.  Arima further teaches the determining unit determines whether the information acquired by the first acquiring unit is the request for re-imaging or the request for additional imaging based on information included in the information acquired by the first acquiring unit (see paragraphs 0067-0068; re-examination selected and re-imaging selected as type of re-examination).
16.	As per claim 11, Arima teaches the apparatus of claim 1 as described above.  Arima further teaches an image acquiring unit configured to acquire a medical image based on a request for imaging from a management apparatus and the request for re-imaging or the request for additional imaging acquired by the first acquiring unit, wherein the management apparatus manages information regarding an examination including imaging for acquiring medical images (see paragraph 0058); and an output unit configured to output the medical image acquired by the image acquiring unit to an external apparatus together with the information attached by the attaching unit (see paragraph 0060).
17.	Claims 12-14 recite substantially similar system, method, and storage medium limitations to apparatus claim 1 and, as such, are rejected for similar reasons as given above.

Response to Arguments
18.	In the remarks filed 01/04/2021, Applicant argues that (1) the “medical information management system 49” of Sueoka is not encompassed by the claim “quality assurance apparatus” because it does not perform the function of “checking an image acquired through an examination”; and (2) Arima does not teach attaching information for identifying the first medical image to the second medical image.

20.	In response to argument (2), paragraph 0052 and Figure 3B show the information that is attached as part of the re-imaging information which includes information such as examination ID, patient ID, etc.  This identification information is the same as the identification information stored for the first medical image as shown at Figure 3A and paragraph 0046.  Therefore, this re-imaging (i.e. second medical image) identifying information also identifies the first medical image.  If Applicant is arguing that this information is not attached to the image itself, note that examination ID is embedded as a DICOM header for the image (see paragraph 0111).
Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
22.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626